Exhibit 10.4
 
PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT is made as of the 13th day of October 2011 (the
“Agreement”), by and between Lucas Energy, Inc., a Nevada corporation, with
offices at 3555 Timmons Lane, Suite 1550, Houston, Texas  77027 (“LEI”) and XXXX
XXXX, an individual, whose address is XXXXXX XXXX (“XXXX”).


RECITALS:


WHEREAS, LEI has entered into a Purchase and Sale Agreement with Nordic Oil USA
I, LP (“Nordic”), pursuant to which LEI, has agreed to purchase certain
undivided oil, gas and mineral leasehold interests in properties situated in the
Counties of Gonzales, Karnes and Wilson, in the State of Texas (the “Texas
Interests” and the “Nordic/LEI Transaction”) from Nordic; and


WHEREAS, XXXX owns certain property interests in the Texas Interests all of
which LEI desires to acquire (the “Property Interest”); and


WHEREAS, LEI agrees to purchase from XXXX and XXXX agrees to sell LEI his
Property Interest pursuant to the terms and conditions of this Agreement as
provided below.


NOW THEREFORE, for and in consideration of the foregoing premises, the receipt
and sufficiency of which are hereby acknowledged, LEI and XXXX hereby agree as
follows:


1.           Upon the closing of the Nordic/LEI Transaction, LEI shall pay, or
cause to be paid, shares of convertible preferred stock to XXXX (the “XXXX
Fee”).  The XXXX Fee shall be paid to XXXX by way of:


(a)           The issuance to XXXX by LEI of 2,000 shares of LEI Series A
Convertible Preferred Stock (to be approved and designated by the Board of
Directors of LEI) which are convertible into an aggregate of 2,000,000 shares of
LEI common stock (the “Shares”).  The issuance of the Shares shall in all cases
be subject to the approval of this Agreement and the transactions contemplated
herein by the NYSE Amex and the listing of such Shares on the NYSE AMEX as well
as the closing of the Nordic/LEI Transaction which requires the approval of the
shareholders of Nordic.   The preferred stock designation evidencing the Series
A Convertible Preferred Stock shall contain a provision that limits the amount
of shares of common stock that XXXX can own at any time upon conversion of such
Series A Preferred Stock to an aggregate of 4.99% of the Company’s then issued
and outstanding shares of common stock.
 
2.           In consideration of the payment to XXXX of the XXXX Fee by LEI,
XXXX hereby transfers and assigns all rights and other interests in the Property
Interest to LEI.  For the sake of clarity and in an abundance of caution, XXXX
further releases, relinquishes and waives any and all rights, interests and
properties of whatever type or nature including, but not limited to, working
interests, net revenue interests, carried interests, reversionary interests, net
profit interests, overriding royalty interests, contingent interests or
otherwise in and to the Texas Interests or any other properties, rights,
interests or considerations in connection with the Nordic/LEI Transaction and
upon his receipt of the Shares.
 
 
 

--------------------------------------------------------------------------------

 
3.           XXXX (the “Seller”) hereby represents, confirms, warrants and
acknowledges the following to LEI (the “Buyer”) in connection with the issuance
to Seller by Buyer of the Shares:


(a)           Seller recognizes that the Shares have not been registered under
the Securities Act of 1933, as amended (the “Act” or the “1933 Act”), nor under
the securities laws of any state and, therefore, cannot be resold unless the
resale of the Shares is registered under the 1933 Act or unless an exemption
from registration is available.  Seller may not sell the Shares without
registering them under the 1933 Act and any applicable state securities laws
unless exemptions from such registration requirements are available with respect
to any such sale.  The Buyer is under no obligation to register such Shares
under the 1933 Act or under any state “Blue Sky” laws prior to or subsequent to
their issuance;
 
(b)           Seller acknowledges that he is a “sophisticated investor” (i.e.,
has experience and knowledge in and with investments in companies similar to the
Buyer) and that the Seller has, in making Seller’s investment decision in
connection with the Shares received, had an opportunity to review (A) the
Buyer’s Annual Report on Form 10-K for the year ended March 31, 2011; and (B)
the Buyer’s quarterly report on Form 10-Q for the quarter ended June 30, 2011,
each as filed on the SEC’s EDGAR website, including the audited and unaudited
financial statements, description of business, risk factors, results of
operations, certain transactions and related business disclosures described
therein; has read, reviewed, and relied solely on the documents described in (A)
and (B) above (collectively referred to as the “Disclosure Documents”), and an
independent investigation made by Seller and Seller’s representatives, if any;
(C) has, prior to the date of this Agreement, been given an opportunity to
review material contracts and documents of the Buyer and has had an opportunity
to ask questions of and receive answers from the Buyer’s officers and directors
and has no pending questions as of the date of this Agreement; and (D) is not
relying on any oral representation of the Buyer or any other person, nor any
written representation or assurance from the Buyer other than those contained in
the Disclosure Documents or incorporated therein; in connection with such
Seller’s acceptance of the Shares and investment decision in connection
therewith.  The Seller acknowledges that due to Seller’s receipt of and review
of the information described above, Seller received similar information as would
be included in a Registration Statement filed under the Act;


(c)           Seller has such knowledge and experience in financial and business
matters such that Seller is capable of evaluating the merits and risks of an
investment in the Shares and of making an informed investment decision, and does
not require a representative in evaluating the merits and risks of an investment
in the Shares;


(d)           Seller recognizes that an investment in the Buyer is a speculative
venture and that the total amount of consideration tendered in connection with
the Shares is placed at the risk of the business and may be completely
lost.  The ownership of the Shares as an investment involves special risks;


 
 
2

--------------------------------------------------------------------------------

 
(e)           Seller realizes that the Shares cannot readily be sold as they
will be restricted securities and therefore the Shares must not be accepted
unless Seller has liquid assets sufficient to insure that Seller can provide for
current needs and possible personal contingencies;


(f)           Seller confirms and represents that he is able (i) to bear the
economic risk of the Shares, (ii) to hold the Shares for an indefinite period of
time, and (iii) to afford a complete loss of the Shares.  Seller also represents
that he has (i) adequate means of providing for his current needs and possible
personal contingencies, and (ii) has no need for liquidity in the Shares;


(g)           All information which Seller has provided to the Buyer concerning
Seller's financial position and knowledge of financial and business matters is
correct and complete as of the date hereof;


(h)           Seller has carefully considered and has, to the extent he believes
such discussion necessary, discussed with his professional, legal, tax and
financial advisors, the suitability of an investment in the Shares for his
particular tax and financial situation and his advisers, if such advisors were
deemed necessary, have determined that the Shares are a suitable investment for
him;


(i)           Seller has not become aware of and has not been offered the Shares
by any form of general solicitation or advertising, including, but not limited
to, advertisements, articles, notices or other communications published in any
newspaper, magazine, or other similar media or television or radio broadcast or
any seminar or meeting where, to the Seller's knowledge, those individuals that
have attended have been invited by any such or similar means of general
solicitation or advertising;


(j)           Seller understands that the Shares are being offered to him in
reliance on specific exemptions from or non-application of the registration
requirements of federal and state securities laws and that the Buyer is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Seller set forth herein in order to
determine the applicability of such exemptions and the suitability of Seller to
acquire the Shares. All information which Seller has provided to the Buyer
concerning the undersigned's financial position and knowledge of financial and
business matters is correct and complete as of the date hereof, and if there
should be any material change in such information prior to acceptance of this
Agreement by the Buyer, Seller will immediately provide the Buyer with such
information;


(k)           the Buyer is under no obligation to register or seek an exemption
under any federal and/or state securities acts for any sale or transfer of the
Shares by Seller, and Seller is solely responsible for determining the status,
in his hands, of the Shares acquired in connection herewith and the
availability, if required, of exemptions from registration for purposes of sale
or transfer of the Shares;


 
 
3

--------------------------------------------------------------------------------

 
(l)           No federal or state agency has made any finding or determination
as to the fairness of the Shares for investment or any recommendation or
endorsement of the Shares.  The Shares have not been registered under the 1933
Act or the securities laws of any State and are being offered and sold in
reliance on exemptions from the registration requirements of the 1933 Act and
such state laws;


(m)           The Seller is acquiring the Shares for his own account for
long-term investment and not with a view toward resale, fractionalization or
division, or distribution thereof, and he does not presently have any reason to
anticipate any change in his circumstances, financial or otherwise, or
particular occasion or event which would necessitate or require his sale or
distribution of the Shares.  No one other than the Seller has any beneficial
interest in said securities.  The Seller is receiving the Shares for his account
for the purpose of investment and not with a view to, or for sale in connection
with, any distribution thereof; and


(n)           Seller understands and agrees that a legend has been or will be
placed on any certificate(s) or other document(s) evidencing the Shares in
substantially the following form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES ACT.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE CORPORATION SHALL HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL,
SATISFACTORY TO COUNSEL FOR THE CORPORATION, THAT REGISTRATION IS NOT REQUIRED
UNDER ANY SUCH ACTS.”


4.           LEI and XXXX agree to keep confidential, and not to disclose to any
third party, the nature, terms and details of their relationship and contractual
arrangement relative to the Texas Interests.  It is acknowledged and understood
that this Agreement will be provided to the NYSE AMEX and may be filed as an
exhibit to an LEI Securities and Exchange Commission filing.


5.           This Agreement shall be construed in accordance with, and governed
for all purposes by, the laws of the State of Texas.


6.           This Agreement constitutes the entire agreement and understanding
of LEI and XXXX with respect to the subject matter hereof, and no addition,
modification or amendment to or of the terms hereof shall be binding upon either
LEI or XXXX unless made in writing and executed by each of LEI and XXXX.
 
 
4

--------------------------------------------------------------------------------

 
7.           The terms and provisions of this Agreement shall be binding upon,
and inure to the benefit of LEI and XXXX, and their respective heirs, successors
and assigns.


8.           This Agreement may be executed in several counterparts, each of
which is an original.  It shall not be necessary in making proof of this
Agreement or any counterpart hereof to produce or account for any of the other
counterparts.  A copy of this Agreement signed by one party and faxed to another
party shall be deemed to have been executed and delivered by the signing party
as though an original.  A photocopy of this Agreement shall be effective as an
original for all purposes.


EXECUTED on the date set forth above by LEI and XXXX.






LUCAS ENERGY, INC.




/s/ K. Andrew Lai
XXXXX XXXX
By: K. Andrew Lai
XXXXX XXXX
Title: CFO
 





 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 

